UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

CRAIG CUNNIGHAM on behalf of himself and all
others similarly situated,

                        Plaintiff,
                                                    Case No. 19 cv 638 (ILG) (PK)
            -vs.-

BIG THINK CAPITAL INC.,

                        Defendant.




 PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF PLAINITFF’S MOTION
                    TO AMEND THE COMPLAINT




                                     BELLIN & ASSOCIATES LLC
                                     By: Aytan Y. Bellin, Esq.
                                     85 Miles Avenue
                                     White Plains, New York 10606
                                     Tel: (914) 358-5345
                                     Fax: (212) 571-0284
                                     E-mail: aytan.bellin@bellinlaw.com


                                     Attorneys for Plaintiff and the Proposed Classes




                                        1
                                                  TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

STATEMENT OF FACTS ..............................................................................................................1

POINT

          MR. CUNNINGHAM’S MOTION TO AMEND THE DEFENDANT SHOULD
          BE GRANTED…………………………..………………………………………………...5

CONCLUSION ................................................................................................................................8




                                                                     i
                                       INTRODUCTION

       Plaintiff Craig Cunningham (“Mr. Cunningham” or “Plaintiff”) submits this

memorandum of law in support of his motion for permission to file an amended complaint that

substitutes a claim under 47 U.S.C. § 227(c)(5) against defendant Big Think Capital (“Big

Think”) for the current claim 47 U.S.C. § 227(b). This amendment is necessary because the

Supreme Court’s April 1, 2021 decision in Facebook, Inc. v. Duguid, 141 S. Ct. 1163 (2021)

fundamentally altered the law in this circuit such that his Mr. Cunningham’s original claim again

Big Think under § 227(b) is likely no longer viable. However, by amending the complaint to

include additional instances in which Big Think sent a telephone solicitation by text to Mr.

Cunningham, Mr. Cunningham can make a viable claim under § 227(c)(5) against Big Think.

Because (i) motions to amend a complaint should be freely granted; (ii) Mr. Cunningham is

moving to amend the Complaint a little over one month after the Supreme Court decided

Facebook; and (iii) and Big Think will not suffer any prejudice, let alone undue prejudice, if this

Court permits this amendment, this Court should grant Mr. Cunningham’s motion.

                                   STATEMENT OF FACTS

       Mr. Cunningham filed the class action complaint (“Complaint”) in this case on February

1, 2019 and Big Think was served with the Complaint on February 4, 2019. Dkt. Nos. 1, 5. The

Complaint alleges, among other things, that on January 28, 2019, Big Think, without Mr.

Cunningham’s prior express consent, used an automatic telephone dialing system, within the

meaning of the TCPA, to make, initiate and/or caused to be initiated a telephone call to

Plaintiff’s cellular telephone number, which was and remains 615-348-1977, to deliver a text

messages, a copy of which was attached to the Complaint as Exhibit A. Dkt. No. 1 at 3-4, ¶¶ 13-

14 & Ex. A. The text message stated: “Do you need money? What a coincidence. We have



                                                 1
money. Get your business funded with one simple click: http://bit.ly/BigThinkApply -- Big

Think Capital.” Dkt. No. 1 at 4, ¶ 14, Ex. A.

       The Complaint alleged that Big Think’s above-described actions violated 47 U.S.C. §

227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(2) which prohibit a person from initiating or

causing to be initiated any telephone call that includes or introduces an advertisement or

constitutes telemarketing, using any automatic telephone dialing system (“ATDS”) to any

telephone number assigned to a cellular telephone service without the prior express written

consent of the called party. 47 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R. §§ 64.1200(a)(2). Dkt. No.

1 at 2, 7-8, ¶¶ 8, 30-33. At the time Mr. Cunningham filed the Complaint, the Ninth Circuit had

held that a device that merely dialed telephone numbers from a stored list — and did not utilize a

random or sequential number generator to generate those telephone numbers — was an ATDS

within the meaning of the TCPA. Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1051-53

(9th Cir. 2018). Although the Third Circuit had ruled that Dominguez v. Yahoo, Inc., 894 F.3d

116, 119 (3rd Cir. 2018) that a device must utilize a random or sequential number generator to be

an ATDS within the meaning of the TCPA, the Second Circuit, on April 7, 2020, agreed with

Marks. Duran v. La Boom Disco, Inc., 955 F.3d 279, 284-87 (2d Cir. 2020).

       Big Think did not respond to the Complaint, and on July 15, 2019, the Clerk of the Court

issued an entry of default against Big Think. Dkt. Nos. 7, 10. On August 15, 2020, Big Think

filed a motion to set aside the default, which was granted on September 23, 2019. Dkt. No. 13,

Docket Entry on September 23, 2019. Big Think filed its answer on October 7, 2019, and this

Court held an initial conference on November 14, 2019. Dkt Nos. 13, 16, September 23, 2019

Order. At that conference, the parties agreed that (i) formal discovery would not commence until

January 24, 2020 so that the parties could discuss settlement and exchange informal discovery;



                                                 2
and (ii) that discovery would be bifurcated with discovery on Mr. Cunningham’s individual

claims to take place first, and class discovery to only begin if the Court were to deny Big Think’s

anticipated summary judgment motion on those individual claims. Dkt. Minute Entry,

November 14, 2019. The Court set March 5, 2020 as the deadline for fact discovery on Mr.

Cunningham’s individual claims. Id.

       On March 2, 2020, Big Think requested an extension of time to complete discovery, to

which Mr. Cunningham consented, and on March 5, 2020 this Court granted Big Think’s motion

by extending fact discovery on Mr. Cunningham’s individual claims against Big Think to May 5,

2020, and until 180 days after a ruling on a motion for summary judgment on Mr. Cunningham’s

individual claims for fact discovery on Mr. Cunningham’s class claims. Dkt Nos. 21, 22, 23 at 2.

On May 1, 2020, this Court granted the parties an extension until August 10, 2020 for fact

discovery concerning Mr. Cunningham’s individual claims against Big Think, and until 180 days

after a ruling on a motion for summary judgment on Mr. Cunningham’s individual claims for

fact discovery on Mr. Cunningham’s class claims. Dkt No. 25 at 2. Significantly, the Court set

August 3, 2020 as the date by which the parties had to file motions to amend the pleadings

during the individual phase of discovery, and 90 days after a ruling on a motion for summary

judgment on Mr. Cunningham’s individual claims for a motion to amend pleading during the

class phase of discovery. Id. However, on June 12, 2020, this Court granted the parties’

request for a stay of discovery pending the decision of the Supreme Court in Barr v. American

Association of Political Consultants, Inc., which was issued on July 6, 2020. 140 S. Ct. 2335

(2020). Docket Entry June 12, 2020.

       On July 20, 2020, Big Think filed a Motion to Stay pending the Supreme Court’s

decision in Facebook. Dkt. Nos. 28-29. Although Mr. Cunningham refused to consent to that



                                                3
Motion, he ultimately did not file a formal opposition, and this Court granted the stay on August

4, 2020. Docket Entry on August 4, 2020. The Supreme Court rendered its decision in

Facebook on April 1, 2021 and held, contrary to La Boom and Marks, that to qualify as an

automatic telephone dialing system within the meaning of the TCPA, a device must have the

capacity either to store a telephone number using a random or sequential number generator or

produce a telephone number using a random or sequential number generator. Facebook, Inc. v.

Duguid, 141 S. Ct. 1163, 1169-73 (2021). On April 19, 2021, this Court set the briefing

schedule for the instant motion to amend the Complaint.

       As a practical matter, no discovery in this case has taken place since June of 2020.

Nevertheless, because Mr. Cunningham believes that it is likely that the device that Big Think

used to send its January 28, 2019 to Mr. Cunningham did not have the capacity to generate

random or sequential telephone numbers, Mr. Cunningham proposes to amend the Complaint to

make individual and class claims under 47 U.S.C. § 227(c)(5) and 47 C.F.R. § 64.1200(c)(2).

       The Proposed First Amended Complaint Amended (“PFAC”) alleges facts that

demonstrate that (i) Mr. Cunningham’s cell phone number identified in the PFAC is on the

national do-not-call registry; and (ii) Big Think initiated at least 3 text calls within a 12-month

period to Plaintiff’s cell phone that were telephone solicitations without Mr. Cunningham’s prior

express written consent. PFAC at 1-4 , ¶¶ 2, 10-15, & Exs. A-B (attached as Exhibit A to the

Declaration of Aytan Y. Bellin in Support of Plaintiff’s Motion to Amend the Complaint (“Bellin

Decl.”)). Accordingly, the Amended Complaint states a claim under 47 U.S.C. § 227(c)(5) and

47 C.F.R. § 64.1200(c)(2).




                                                  4
                                             POINT

MR. CUNNINGHAM’S MOTION TO AMEND THE COMPLAINT SHOULD BE
GRANTED

       The standard for a motion to amend a complaint is well settled. Rule 15 of the Federal

Rules of Civil Procedure provides that courts should “freely give” leave to amend “when justice

so requires.” Fed. R. Civ. P. 15(a)(2); see also Foman v. Davis, 371 U.S. 178, 182 (1962); Aetna

Casualty & Surety Co. v. Aniero Concrete Co., 404 F.3d 566, 603–04 (2d Cir. 2005). The

Second Circuit has stated that “[t]his permissive standard is consistent with our strong preference

for resolving disputes on the merits.” Williams v. Citigroup Inc., 659 F.3d 208, 212–13 (2d Cir.

2011) (internal quotation marks omitted); HANY Management Inc. v. County of Nassau, 843

F.Supp.2d 287, 340 (E.D.N.Y. 2012) (“Amendments are generally favored because they tend to

facilitate a proper decision on the merits.” [internal quotation marks omitted]). Motions to

amend should therefore be denied only for reasons of undue delay, bad faith or dilatory motive,

undue prejudice to the non-moving party, or futility. See Burch v. Pioneer Credit Recovery,

Inc., 551 F.3d 122,126 (2d Cir. 2008) (citing Foman, 371 U.S. at 182); McCarthy v. Dun &

Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007). The court has broad discretion over such

motions. See McCarthy, 482 F.3d at 200.

       Under these standards, Mr. Cunningham’s motion to amend should be granted. Mr.

Cunningham has not unduly delayed in making this motion as this case is only in its infancy. As

discussed above, formal discovery on Mr. Cunningham’s individual claims began on January 24,

2020. Only a little more than a month later, on March 2, 2020, Big Think requested an extension

of that discovery, which this Court granted until May 5, 2020 for fact discovery concerning Mr.

Cunningham’s individual claim against Big Think, and until 180 days after a ruling on a motion

for summary judgment on Mr. Cunningham’s individual claims for fact discovery on Mr.

                                                5
Cunningham’s class claims.

       On May 1, 2020, this Court granted the parties an extension until August 10, 2020 for

fact discovery concerning Mr. Cunningham’s individual claims against Big Think, and until 180

days after a ruling on a motion for summary judgment on Mr. Cunningham’s individual claims

for fact discovery on Mr. Cunningham’s class claims. Dkt No. 25 at 2. Significantly, this Court

set August 3, 2020 as the date by which the parties had to file motions to amend the pleadings

during the individual phase of discovery, and 90 days after a ruling on a motion for summary

judgment on Mr. Cunningham’s individual claims for a motion to amend pleading during the

class phase of discovery. Id.

       On June 12, 2020, almost two months before the deadline for the parties to move to

amend the pleadings during the individual phase, this Court granted the parties’ request for a stay

of discovery pending the decision of the Supreme Court in Barr v. American Association of

Political Consultants, Inc., which was issued on July 6, 2020. Then, on July 20, 2020, Big Think

filed a Motion to Stay pending the Supreme Court’s decision in Facebook, which this Court

granted and which has remained in effect until the present.

       As is apparent, given the stays entered by the Court, and the fact that even after the June

12, 2020 stay ordered by the Court during the pendency of the Barr case before the Supreme

Court, there were almost two months still remaining before this Court’s deadline for filing a

motion to amend the Complaint, Mr. Cunningham has not unduly delayed making this motion.

Moreover, given how recently the new claims in the PFAC occurred — December 14, 2020,

December 21, 2020 and January 10, 2021, Defendant cannot show any prejudice from the

addition of these claims against it. Moreover, because Plaintiff filed the original Complaint in

this case on February 1, 2019, and the class period therefore extended back to February 1, 2015,



                                                6
Defendant cannot show any prejudice from having to defend a class period from February 1,

2015 through the date of the filing of the PFAC.

       Furthermore, given the sea change in the case law wrought by the Supreme Court’s April

1. 2021 decision in Facebook concerning the definition of an ATDS, Plaintiff has every reason to

amend the Complaint to allege claims under 47 U.S.C. § 227(c)(5) and 47 C.F.R. §

64.1200(c)(2).

       Because the PFAC alleges all of the necessary elements for a claim under 47 U.S.C. §

227(c)(5) and 47 C.F.R. § 64.1200(c)(2), those claims have merit and amendment of the

Complaint is clearly not futile.

       In sum, Plaintiff has more than satisfied the liberal standards for amending complaints

under Fed. R. Civ. P. Rules 15. Accordingly, Plaintiff’s motion to amend the Complaint should

be granted and Plaintiff should be permitted to file the PFAC as the First Amended Complaint.

                                        CONCLUSION

       Plaintiff’s Motion to amend the Complaint should be granted and Plaintiff should be

permitted to file the PFAC as the First Amended Complaint.

Dated: White Plains, New York
       May 10, 2021

                                                    Respectfully submitted,

                                                    BELLIN & ASSOCIATES LLC

                                                    By: /s/Aytan Y. Bellin
                                                    Aytan Y. Bellin, Esq.
                                                    Bellin & Associates LLC
                                                    50 Main Street, Suite 1000
                                                    White Plains, NY 10606
                                                    Tel: (914) 358-5345
                                                    Fax: (212) 571-0284
                                                    Email: aytan.bellin@bellinlaw.com



                                               7
    Attorneys for Plaintiff and the
    Proposed Class




8
